COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR PANEL REHEARING

Appellate case name:     Sabrenda T. Littles v. Riverwalk Council of Co-Owners and JDH
                         Association Management Co.

Appellate case number:    01-16-00790-CV

Trial court case number: 2015-38134

Trial court:              165th District Court of Harris County

Date motion filed:        December 8, 2016

Party filing motion:      Appellant Sabrenda T. Littles

       It is ordered that the motion for panel rehearing is DENIED.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Bland


Date: January 19, 2017